UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4679


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOEL DOMINGUEZ-ARMAS,

                Defendant - Appellant.



                            No. 13-4681


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOEL DOMINGUEZ-ARMAS,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:12-cr-00362-BR-1; 5:13-cr-00151-BR-1)


Submitted:   May 19, 2014                  Decided:   May 28, 2014


Before KING, AGEE, and WYNN, Circuit Judges.
Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Joel   Dominguez-Armas           pled    guilty,      pursuant     to    a

written plea agreement, to possession of a firearm by an illegal

alien,    18    U.S.C.   §    922(g)(5)     (2012),      and   illegal       reentry,   8

U.S.C. § 1326(a) (2012).               On appeal, Dominguez-Armas’ counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      asserting      that    there   are    no    meritorious        grounds    for

appeal    but    questioning        whether     the     district     court    erred     by

cross-referencing           the     firearms      offense      to     the    Guidelines

governing robbery.            Although advised of his right to file a

supplemental pro se brief, Dominguez-Armas has not done so.                            The

United States seeks to dismiss the appeal based on the appellate

waiver provision in the plea agreement.

               We review de novo a defendant’s waiver of appellate

rights. United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                 United States v. Amaya–Portillo,

423   F.3d     427,   430    (4th    Cir.   2005)      (internal     quotation    marks

omitted).       Generally, if the district court fully questions the

defendant about the waiver during the Fed. R. Crim. P. 11 plea

colloquy, the waiver is valid and enforceable.                       United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                         We will enforce a



                                            3
valid waiver so long as “the issue being appealed is within the

scope of the waiver.”        Blick, 408 F.3d at 168.

            Our review of the record leads us to conclude that

Dominguez-Armas’      waiver       of   appellate    rights        was    knowing   and

intelligent.       Because the only issue he raises on appeal falls

within the scope of the waiver, we grant the Government’s motion

to    dismiss   Dominguez-Armas’          appeal    as   to    his       sentence   and

dismiss this portion of the appeal.

            Although the waiver provision in the plea agreement

precludes   our     review    of    the    sentence,     the       waiver    does   not

preclude our review of any errors in Dominguez-Armas’ conviction

that may be revealed pursuant to the review required by Anders.

In accordance with Anders, we have reviewed the entire record

and have found no meritorious issues that are outside the scope

of the appeal waiver.          We therefore affirm the district court’s

judgment as to all issues not encompassed by Dominguez-Armas’

valid waiver of his right to appeal.

            This    court    requires      that    counsel     inform       Dominguez-

Armas, in writing, of his right to petition the Supreme Court of

the    United   States      for    further     review.        If    Dominguez-Armas

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                        Counsel’s

motion must state that a copy thereof was served on Dominguez-

                                           4
Armas.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     5